889 F.2d 1084Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Larry Thomas JUDD, Petitioner.
No. 88-8036.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Oct. 30, 1989.

Larry Thomas Judd, petitioner pro se.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Larry Thomas Judd, a federal prisoner, petitions this Court for a writ of mandamus.  The petition complains of the district court's delay in acting on Judd's 28 U.S.C. Sec. 2255 motion to vacate his sentence.  The petition also asks this Court to reduce Judd's sentence from eight to five years in prison or to order his immediate release.  We grant leave to proceed in forma pauperis but deny the petition.


2
To the extent that the petition complains of delay, we deny it as moot because the district court has acted on Judd's Sec. 2255 motion.  Judd v. United States, C/A No. HM-87-2400, Crim.  No. HM-85-0614 (D.Md. June 19, 1989).  We also deny Judd's request for a reduction of sentence or immediate release.  There is nothing in the petition or its attachments which would justify the issuance of an extraordinary writ granting such relief.  If Judd wants this Court to review his claim that his counsel's ineffectiveness cost him a five-year sentence, he must appeal the district court's judgment denying that claim.    See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus relief cannot be used as a substitute for an appeal).


3
We deny the petition.  Judd's "motion for leave to supplement the original writ of mandamus" is granted.


4
PETITION DENIED.